Mathews, J.
I have examined attentively the opinions, as written and pronounced in this case, and think the conclusion correct on both or either of the grounds therein assumed; and do therefore concur in the judgment of affirmance. If the proceedings against the insolvent be considered as in limine only, then, as insisted on by one of the counsel for the appellees, the order to stay proceedings ought to be maintained until final judgment on the concurso.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be affirmed with costs.